Exhibit 10.4

February 8, 2013

The Greenbrier Companies, Inc.

One Centerpointe Drive, Suite 200

Lake Oswego, OR 97035

 

Re: Second Amendment to Second Amended and Restated Credit Agreement, dated as
of June 30, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among The Greenbrier Companies,
Inc., an Oregon corporation (the “Company”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is made to the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned thereto in the Credit
Agreement.

The parties hereto agree that:

(i) The following definitions in Section 1.01 of the Credit Agreement are hereby
amended to read as follows:

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. For purposes of clarification, the use of cash or money in
the ordinary course of business or in a manner not otherwise expressly
prohibited by the terms of this Agreement, in each case, shall not constitute a
“Disposition” or to “Dispose” under this Agreement.

“Eurocurrency Rate” means,

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, (i) the
rate per annum equal to the British Bankers Association LIBOR Rate or the
successor thereto if the British Bankers Association is no longer making a LIBOR
rate available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or (ii) if such
published rate is not available at such time for any reason, the rate determined
by the Administrative Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch (or other Bank of America branch or Affiliate)
to major banks in the London or other offshore interbank market for such
currency at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR at approximately 11:00 a.m. London time
two Business Days prior



--------------------------------------------------------------------------------

to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

(ii) Section 2.04(a) of the Credit Agreement is hereby amended to read as
follows:

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender shall, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, make loans to the Borrower in Dollars (each a
“Swing Line Loan”) from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that
(i) after giving effect to any Swing Line Loan, (A) the Total Outstandings shall
not exceed the Revolver Ceiling, and (B) the aggregate Outstanding Amount of the
Committed Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, (ii) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan and (iii) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.06, and reborrow under this Section 2.04. Immediately upon the making
of a Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(iii) Section 3.01 of the Credit Agreement is hereby amended to add a new clause
(g) at the end of Section 3.01, immediately following clause (f), to read as
follows:

(g) Notwithstanding anything to the contrary contained herein, if a payment made
to a Lender under any Loan Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 3.01(g), “FATCA” shall include
any amendments made to FATCA after the Closing Date.

(iv) Section 7.05(h) of the Credit Agreement is hereby amended to read as
follows:

(h) sales or other Dispositions of assets having a fair market value (as
determined by the Borrower in its reasonable discretion) of less than
$50,000,000 in the aggregate during the term of this Agreement;

(v) Schedule 2 to Exhibit D to the Credit Agreement is hereby deleted and
replaced with Schedule 2 attached hereto.

This letter agreement is a Loan Document. All references in the Credit Agreement
and the other Loan Documents to the “Credit Agreement” shall be deemed to refer
to the Credit Agreement as amended hereby.

Except as modified hereby, all of the terms and provisions of the Credit
Agreement and the other Loan Documents shall remain in full force and effect.

This letter agreement shall become effective upon the execution hereof by the
Loan Parties, the Required Lenders and the Administrative Agent.

This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of executed counterparts of this Agreement by
telecopy or pdf shall be effective as an original.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

Sincerely, BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Tiffany Shin

Name:  

Tiffany Shin

Title:  

Assistant Vice President

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

BORROWER:     THE GREENBRIER COMPANIES, INC.,     an Oregon corporation     By:
 

/s/ Lorie L. Leeson

    Name:   Lorie L. Leeson     Title:   Senior Vice President, Corporate
Finance and Treasurer SUBSIDIARY       GUARANTORS:     GUNDERSON LLC,     an
Oregon limited liability company     By:  

/s/ Martin R. Baker

    Name:   Martin R. Baker     Title:   Vice President     GREENBRIER LEASING
COMPANY LLC,     an Oregon limited liability company     By:  

/s/ Lorie L. Leeson

    Name:   Lorie L. Leeson     Title:   Vice President

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

    GREENBRIER RAILCAR LLC,     an Oregon limited liability company     By:  

/s/ Lorie L. Leeson

    Name:   Lorie L. Leeson     Title:   Treasurer     GUNDERSON RAIL SERVICES
LLC,     an Oregon limited liability company     By:  

/s/ Lorie L. Leeson

    Name:   Lorie L. Leeson     Title:   Treasurer     GUNDERSON MARINE LLC,    
an Oregon limited liability company     By:  

/s/ Lorie L. Leeson

    Name:   Lorie L. Leeson     Title:   Treasurer

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

GREENBRIER-CONCARRIL, LLC, a Delaware limited liability company By:  

/s/ Martin R. Baker

Name:   Martin R. Baker Title:   Vice President

GREENBRIER LEASING LIMITED PARTNER, LLC,

a Delaware limited liability company

By:   Greenbrier Leasing Company LLC Its:   Sole Member By:  

/s/ Lorie L. Leeson

Name:   Lorie L. Leeson Title:   Vice President

GREENBRIER MANAGEMENT SERVICES, LLC,

a Delaware limited liability company

By:   Greenbrier Leasing Company LLC Its:   Sole Member By:  

/s/ Lorie L. Leeson

Name:   Lorie L. Leeson Title:   Vice President

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

BRANDON RAILROAD LLC,

an Oregon limited liability company

By:  

/s/ Martin R. Baker

Name:   Martin R. Baker Title:   Vice President

MERIDIAN RAIL HOLDINGS CORP.,

an Oregon corporation

By:  

/s/ Lorie L. Leeson

Name:   Lorie L. Leeson Title:   Treasurer

MERIDIAN RAIL ACQUISITION CORP.,

an Oregon corporation

By:  

/s/ Lorie L. Leeson

Name:   Lorie L. Leeson Title:   Treasurer

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

MERIDIAN RAIL MEXICO CITY CORP. an Oregon corporation By:  

/s/ Lorie L. Leeson

Name:   Lorie L. Leeson Title:   Treasurer

GREENBRIER LEASING, L.P.,

a Delaware limited partnership

By:   Greenbrier Management Services, LLC Its:   General Partner By:  
Greenbrier Leasing Company LLC Its:   Sole Member By:  

/s/ Lorie L. Leeson

Name:   Lorie L. Leeson Title:   Vice President

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

GUNDERSON SPECIALTY PRODUCTS, LLC,

a Delaware limited liability company

By:   Gunderson LLC Sole Member By:  

/s/ Martin R. Baker

Name:   Martin R. Baker Title:   Vice President

GREENBRIER RAILCAR LEASING, INC.

a Washington corporation

By:  

/s/ Martin R. Baker

Name:   Martin R. Baker Title:   Vice President

AUTOSTACK COMPANY LLC,

an Oregon corporation

By:  

/s/ Lorie L. Leeson

Name:   Lorie L. Leeson Title:   Treasurer

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

ACCEPTED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:

 

LENDERS:     BANK OF AMERICA, N.A., as a Lender and as L/C Issuer     and Swing
Line Lender     By:  

/s/ Chris Swindell

    Name:  

Chris Swindell

    Title:  

SVP

    UNION BANK, N.A., as a Lender     By:   /s/ Stephen Sloan     Name:  

 

Stephen Sloan

    Title:  

 

Vice President

    FIFTH THIRD BANK, as a Lender     By:   /s/ Mark G. Gerlach     Name:  

 

Mark G. Gerlach

    Title:  

 

Vice President

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

    UMPQUA BANK, as a Lender     By:  

/s/ Jeffrey Seiler

    Name:  

Jeffrey Seiler

    Title:  

Vice President

    GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender     By:  

/s/ Michelle Latzoni

    Name:  

Michelle Latzoni

    Title:  

Authorized Signatory

    BANK OF THE WEST, as a Lender     By:  

/s/ Dale Parshall

    Name:  

Dale Parshall

    Title:  

Vice President

    CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender     By:  

 

    Name:  

 

    Title:  

 

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

COLUMBIA STATE BANK, as a Lender By:  

/s/ Kevin N. Meabon

Name:  

Kevin N. Meabon

Title:  

Vice President

THE PRIVATEBANK AND TRUST COMPANY, as a Lender By:  

/s/ Nate Palmer

Name:  

Nate Palmer

Title:  

Managing Director

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Dawn Moore

Name:  

Dawn Moore

Title:  

Vice President

 

THE GREENBRIER COMPANIES, INC.

SECOND AMENDMENT



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.

  

Section 7.11(a) – Consolidated Adjusted Interest Coverage Ratio.

      A.    Consolidated EBITDA for the period of the four fiscal quarters then
ending on the Statement Date:          1.    Consolidated Net Income for such
period:    $                   2.    Consolidated Interest Charges for such
period:    $                   3.    income tax expense or benefit (net of
income tax credits) as reported on the consolidated statement of operations of
the Borrower and its Subsidiaries for such period:    $                   4.   
depreciation and amortization expense:    $                   5.    other
extraordinary, unusual or non-recurring charges, expenses or losses of the
Borrower and its Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period:    $               
   6.    non-cash stock compensation expenses for such period which do not
represent a cash item in for such period or any future period:    $            
      7.    consent fees (excluding fees to waive existing defaults) paid to
holders of Indebtedness permitted under Section 7.03 of the Credit Agreement:1
   $                   8.    to the extent not already included in Consolidated
EBITDA, proceeds of business interruption insurance received by the Borrower or
any of its Subsidiaries:    $                   9.    costs, fees, expenses,
charges and any one-time payments made related to (A) the Loan Parties’
negotiation and entry into the Loan Documents, or (B) any Permitted Acquisition
or any debt or equity offering (whether or not consummated):    $            

 

1  The aggregate amount of consent fees added back to Consolidated Net Income
for purposes of calculating Consolidated EBITDA, together with the aggregate
amount of prepayment premiums excluded from Consolidated Interest Charges
pursuant to the parenthetical in clause (b) of the first sentence of the
definition of Consolidated Adjusted Interest Coverage Ratio, shall not exceed 3%
of the outstanding principal amount of the applicable Indebtedness permitted
under Section 7.03 of the Credit Agreement so repaid or the holders of which
have been so compensated



--------------------------------------------------------------------------------

    10.   all unrealized non-cash losses under interest rate Swap Contracts
during such period:    $                 11.   extraordinary, unusual or
non-recurring income or gains of the Borrower and its Subsidiaries increasing
such Consolidated Net Income which does not represent a cash item in such period
or any future period:    $                 12.   all unrealized non-cash gains
under interest rate Swap Contracts during such period:    $                 13.
  Consolidated EBITDA (Lines I.A.1+2+3+4+5+6+7+8+9+10-11-12):    $              
B.   rent expense2 for the period of the four prior fiscal quarters ending on
the Statement Date:    $               C.   Consolidated Interest Charges3 for
the period of the four fiscal quarters then ending on the Statement Date:   
$               D.   Consolidated Adjusted Interest Coverage Ratio4 ((Line
I.A.13 + Line.I.B) ÷ (Line I.C + Line I.B):   

minimum Consolidated Adjusted Interest Coverage Ratio permitted for Subject
Period: see Section 7.11(a) of the Credit Agreement

 

II.   Section 7.11 (b) – Consolidated Capitalization Ratio.      A.  
Consolidated Funded Indebtedness at Statement Date:    $               B.  
Stockholders’ Equity at Statement Date:    $               C.   Consolidated
Capitalization Ratio (Line II.A ÷ (Line II.A + Line II.B)):    $            
maximum Consolidated Capitalization Ratio permitted for Subject Period: 0.70 to
1.0   

 

2  Solely for purposes of this calculation, “rent expense” shall include
operating lease expense.

3  This calculation of Consolidated Interest Charges shall exclude (i) any
non-cash impact associated with any equity or equity-linked securities and
(ii) any prepayment premiums or penalties associated with the voluntary
prepayment or redemption of Indebtedness permitted under Section 7.03 of the
Credit Agreement paid in cash by the Borrower or any of its Subsidiaries.
Notwithstanding the forgoing, the aggregate amount of prepayment premiums
excluded from Consolidated Interest Charges pursuant to the preceding sentence,
together with the aggregate amount of consent fees added back to Consolidated
Net Income for purposes of calculating Consolidated EBITDA pursuant to Line
I.A.7 above, shall not exceed 3% of the outstanding principal amount of the
applicable Indebtedness permitted under Section 7.03 of the Credit Agreement so
prepaid or redeemed.

4  For purposes of calculation the Consolidated Adjusted Interest Coverage Ratio
and in the sole discretion of the Borrower, Consolidated EBITDA and Consolidated
Interest Charges shall include pro-forma adjustments to incorporate the
financial results of any entity acquired during the subject period by the
Borrower or its Subsidiaries.



--------------------------------------------------------------------------------

III.    Section 7.12 – Capital Expenditures.       A.    capital expenditures
made during the portion of the fiscal year ended on the Statement Date:   
$                B.    normal replacements and maintenance which are properly
charged to current operations during such period:    $                C.   
expenditures made during such period with the proceeds of any Disposition of
fixed or capital assets within 180 days of the date of such Disposition
permitted under Section 7.05 of the Credit Agreement:    $                D.   
expenditures made during such period as a lessee of real property to improve the
leasehold estate, so long as and to the extent that such expenditure has
actually been reimbursed in cash by the applicable lessor:    $               
E.    expenditures to the extent financed with the proceeds of Indebtedness
(other than a borrowing of revolving debt or short-term debt), made during such
period:    $                F.    capital expenditures made for leasing assets:
   $                G.    capital expenditures made during such fiscal year
(Line III.A – Line III.B – Line III.C – Line III.D – Line III.E – Line III.F):
   $            

maximum capital expenditures permitted in any fiscal year of the Borrower and
its Subsidiaries: $50,000,000